LACOMBE, Circuit Judge
(after stating the facts). The articles in question are certain cotton lace scarves, barbes, collars, fichus, ties, etc.,, and there is no dispute as to the facts, nor as to commercial designation. Concededly the articles are made wholly or in chief part of lace composed wholly or in chief value of cotton; concededly they are wearing apparel; concededly they are the particular variety of wearing apparel which is known as “neckwear”; concededly they are covered by the language of both paragraphs. The sole question is the one so frequently presented — which of the two paragraphs more specifically provides for them ? In all such cases the thing to be sought for is the inten*109tion of Congress, and, if that is plainly expressed, it will prevail over technical rules of construction, and over decisions in other cases which are differentiated by some variation in the facts. The intent of Congress as to these articles seems reasonably clear. It fixed one rate of duty for ready-made clothing and articles of wearing apparel composed of cotton, and a higher rate for wearing apparel made of lace composed of cotton. Undoubtedly the phrase “wearing apparel made of lace composed of cotton” is more specific that the phrase “wearing apparel composed of cotton.” The importers’ sole reliance is on the two words “neckties” and “neckwear,” which are found in paragraph 314 (Tariff Act July 24, 1897, c. 11, § 1, Schedule I; 30 Stat. 178 [U. S. Comp. St. 1901, p. 1659]), and which they claim constitute an eo nomine designation, which, in accordance with familiar principles, is more specific than the descriptive phrase “wearing apparel made of lace composed of cotton.” But we are clearly of the opinion that Congress did not insert these two words with any intent to provide some specific and independent duty on neckwear. It was concerned solely with laying a uniform duty, by paragraph 314, on every description of articles of wearing apparel composed of cotton or other vegetable fiber, and, fearing lest some one might seek to differentiate neckwear from the class of wearing apparel (possibly on some theory that it was for ornament not for ordinary wear), Congress provided against that by inserting after the words “wearing apparel of every description” the words “including neckties or neckwear.” The words last quoted were intended as words of expansion rather than as words of restriction.
The decision of the Circuit Court is affirmed.